SHARPE, J.
In the body of an act entitled “An act to prohibit the sale or disposing of spirituous, vinous or inalt liquors, or other intoxicating beverages in the county of Wilcox, on and after the first day of April, 1883,” it was, subject to certain provisos declared that after that date it should “be unlawful for any person or persons to sell, keep for sale, or otherwise dispose of any spirituous, vinous, malt or other intoxicating liquors, or any intoxicating beverages-, decoction, mixture, compound or bitters whatever, within the limits of the county of Wilcox.”—Acts, 1882-83, p. 234.
The title above quoted from the act in question indicated a legislative purpose to prohibit only the sale and disposal of the commodities therein mentioned, and the statute passed in adherence to that purpose would not have been violated by a mere keeping of such commodities for sale. Therefore, the body of the act in so far as it purports to make such keeping an offense, includes a subject of legislation not expressed in the title, and was violative of section 2 of vrtich> TY of the Constitution of 1875.—Davis v. State, 130 Ala. 148.
It was also indicated by the title of this act, that the proposed legislation would deal only with intoxicating beverages. By construction, the word “intoxicating” may be supplied next before the words “decoction,” “mixture,” “compound,” and “bittersyet it is judicially known that of the latter commodities there are some, which though intoxicating, are not beverages. That part of the act which includes decoctions, mixtures, compounds- and bitters, other than such as are beverages within the prohibition, goes to subjects other than those expressed in its title, and in view of the constitutional provision referred to is bad.
The inclusion of these extraneous subjects does riot render the whole act invalid, since their elimination *137would leave the act conforming to its title and complete as a law.—Davis v. State, supra. Had the charges against the defendant been confined to transactions vio-lative of the operative parts of the statute, the indictment would have been free from objection; but those charges having been made in the alternative and having-included acts not prohibited by any valid law, the result was that no offense ivas charged with certainty and the indictment was, therefore, subject to the demurrer. Raisler v. State, 55 Ala. 64.
Reversed and remanded.